Citation Nr: 9913467	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for a back disorder.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed back disorder and 
his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records are negative for any 
indication or complaint of a back disorder.  In addition, the 
post-service medical treatment records submitted in support 
of his claim fail to show service incurrence for any 
diagnosed back disorder.  The earliest complaint of a back 
problem was noted in a treatment record dated in January 
1959, in which the veteran complained of back pain after 
having slipped on ice.  His diagnosis included a sprain of 
the cervical spine, but failed to indicate or otherwise 
suggest service incurrence.  In addition, in December 1966 
the veteran was diagnosed with an acute lumbosacral sprain.  

In June 1969, the veteran complained of intermittent low back 
pain of three to four years' duration.  He was found to have 
minimal scoliosis of the dorsal spine, but his physical 
examination was otherwise normal.  In September 1977, the 
veteran initially filed a claim for service connection for a 
back disorder, and was informed by a subsequent letter of the 
need to submit medical evidence of service incurrence.  Prior 
to this, the veteran had filed claims for a nonservice-
connected pension, which included back problems, but had 
failed to mention any possible service incurrence with 
respect to any back problems.  In any event, he failed to 
submit any evidence in connection with the September 1977 
claim, and the matter was not adjudicated.  

The veteran now claims that he was involved in a jeep 
accident on or near the Trinidad Naval Air Station in 1945 or 
1946, and that a back injury sustained in this accident 
caused his current back problems.  In November 1998, he 
appeared at a personal hearing before a Hearing Officer at 
the RO, and testified that he had been involved in the jeep 
accident, as noted, and had been struck in the back by a 
wooden egg crate.  He testified that the jeep had rolled 
over, and that he and another sailor had been pulled from the 
wreckage by a Marine on shore patrol duty, and had briefly 
been confined to a stockade.  Afterwards, he testified that 
he developed back pain, and had been taken to the infirmary 
where he remained for two weeks.  The veteran stated that he 
experienced problems with his back ever since.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for a back disorder.  The 
service medical records are negative for treatment for a back 
disorder, and the only records of treatment from the base 
dispensary in Trinidad indicate that the veteran was seen on 
an intermittent basis for respiratory tract infections.  The 
earliest record of complaint of or treatment for any back 
disorder was dated in January 1959, some thirteen years after 
the veteran's discharge from service.  There is no record of 
treatment for any back disorder prior to this date, and all 
records of treatment for back disorders fail to suggest that 
the veteran had injured his back in service, or that any 
currently diagnosed back disorder was the result of any in-
service injury.  Moreover, in October 1997, the National 
Personnel Records Center reported that treatment records from 
the Trinidad dispensary were unavailable.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from a back disorder that had been 
incurred in service does not constitute medical evidence.  As 
a lay person, lacking in medical training an expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
back disorder.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claim.  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete a well-grounded 
claim for service connection for a back disorder.  See 
Robinette, 10 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.  



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

